Exhibit 99.3 RYDER SCOTTCOMPANY PETROLEUM CONSULTANTS FAX (303) 623-4258 TBPE REGISTERED ENGlNEERING FIRM F-1580 1645 DENVER. Colorado 80293 TELEPHONE (303) 623-9147 May 12, 2011 Earthstone Energy, Inc. 633 17th Street, Suite 1645 Denver, Colorado 80202 Gentlemen: At your request, we have prepared an estimate of the reserves, future production, and income attributable to certain leasehold and royalty interests of Earthstone Energy, Inc. ("Earthstone") as of March 31, 2011. The subject properties are located in the states of Colorado, Louisiana, Montana, North Dakota, and Texas. The reserves and income data were estimated based on the definitions and disclosure guidelines of the United States Securities and Exchange Commission (SEC) contained in Title 17, Code of Federal Regulations, Modernization of Oil and Gas Reporting, Final Rule released January 14, 2009 in the Federal Register (SEC regulations). Our third party study completed on May 12, 2011 and presented herein, was prepared for public disclosure by Earthstone in filings made with the SEC in accordance with the disclosure requirements set forth in the SEC regulations. The properties evaluated by Ryder Scott account for a portion of Earthstone's total net proved reserves as of March 31, 2011. Based on information provided by Earthstone, the third party estimate conducted by Ryder Scott addresses 91.4 percent of the total proved developed net liquid hydrocarbon reserves and 89.0 percent of the total proved developed net gas reserves. The estimated reserves and future net income amounts presented in this report, as of March 31, 2011 are related to hydrocarbon prices. The hydrocarbon prices used in the preparation of this report are based on the average prices during the 12-month period prior to the ending date of the period covered in this report, determined as the unweighted arithmetic averages of the prices in effect on the first-day-of-the-month for each month within such period, unless prices were defined by contractual arrangements, as required by the SEC regulations. Actual future prices may vary significantly from the prices required by SEC regulations; therefore, volumes of reserves actually recovered and the amounts of income actually received may differ significantly from the estimated quantities presented in this report. The results of this study are summarized below. SEC PARAMETERS Estimated Net Reserves and Income Data Certain Leasehold and Royalty Interests of Earthstone Energy, Inc. As of March 31, 2011 Proved Developed Total Producing Proved Net Remaining Reserves Oil/Condensate -Barrels 926,921 654 926,921 654 Gas-MMCF Future Gross Revenue $ $ Deductions Future Net Income (FNI) $ $ Discounted FNI @ 10% $ $ 1100 LOUISIANA. SUITE 3800
